BAILES, Judge.
This is a companion suit of Weinstein, Bronfin & Heller, et al. v. LeBlanc, No. 6536 on the docket of this court, reported in 182 So.2d 835. The issue of law in this case and the above cited companion case is identical. The reasons for judgment assigned in the companion case are controlling of the issue in this case.
Therefore, the judgment of the trial court is reversed and the case is remanded for further proceedings not inconsistent herewith. Cost of these proceedings to be paid by defendant, judgment debtor, David I.Patten.
Reversed and remanded.